DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yangzhou Du on 12/14/2021.
The application has been amended as follows: 
Cancel claim 7.
Replace claims 1, 18 and 34 as shown below.

Claim 1, (Currently Amended) A magnetic circuit assembly of a bone conduction speaker, wherein the magnetic circuit assembly generates a first magnetic field, and the magnetic circuit assembly includes: a first magnetic element generating a second magnetic field; a first magnetic guide element; [[and]] at least one second magnetic element configured to surround the first magnetic element, a magnetic gap being configured between the at least one second magnetic element and the first magnetic element, wherein a magnetic field strength of the ; a second magnetic guide element; and at least one third magnetic element connected with the second magnetic guide element and the at least one second magnetic element; and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element.

Claim 18, (Currently Amended) A magnetic circuit assembly of a bone conduction speaker, wherein the magnetic assembly generates a first magnetic field, the magnetic circuit assembly includes: a first magnetic element generating a second magnetic field; a first magnetic guide element; a second magnetic guide element configured toguide element and the first magnetic element; [[and]] Response to Non-Final Office Action Attorney Docket No.: 20608-0035US00Application No.: 16/923,015Page 7 of 16at least one second magnetic element located below the magnetic gap, wherein a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap: and at least one third magnetic element connected with the second magnetic guide element; and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element.

Claim 34, (Currently Amended) A magnetic circuit assembly of a bone conduction speaker, wherein the magnetic circuit assembly generates a first magnetic field, and the magnetic circuit assembly includes: a first magnetic element generating a second magnetic field; a first magnetic guide element; a second magnetic guide element, at least a portion of the second magnetic guide element being configured to surround the first magnetic element and a magnetic gap being configured between the second magnetic guide element and the first magnetic element; [[and]] Response to Non-Final Office Action Attorney Docket No.: 20608-0035US00Application No.: 16/923,015Page 8 of 16at least one second magnetic element connected with an upper surface of the first magnetic guide element, wherein a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap; and at least one third magnetic element connected with the second magnetic guide element; and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element.

In the claim 8, page 2 line 1 after “claim” delete “7” and insert ----5----.
	


 (End of Examiner’s Amendment)
Examiner’s Statement of Reason for Allowance

Claims 1-3, 5, 6, 8-18, 27 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various bone conduction speakers thereon, for example CN104936104.  However, the prior art of record fails to show claim 1, a magnetic circuit assembly of a bone conduction speaker, wherein the magnetic circuit assembly generates a first magnetic field, and the magnetic circuit assembly includes: a first magnetic element generating a second magnetic field; a first magnetic guide element; at least one second magnetic element configured to surround the first magnetic element, a magnetic gap being configured between the at least one second magnetic element and the first magnetic element, wherein a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap; a second magnetic guide element; and at least one third magnetic element connected with the second magnetic guide element and the at least one second magnetic element; and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element; claim 18, a magnetic circuit assembly of a bone conduction speaker, wherein the magnetic assembly generates a first magnetic field, the magnetic circuit assembly includes: a first magnetic element generating a second magnetic field; a first magnetic guide element; a second magnetic guide element configured to surround the first magnetic element, a magnetic gap 



The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699